Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/257,415 filed 12/31/2020.  Claims 1-16 are pending and have been examined.
The information disclosure statement (IDS) submitted on 12/31/2020 was considered by the examiner.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
Claim 2 contains the typographical error “he mobile terminal” in line 3.  
Claim 11 contains the typographical error “before the when the” in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0107388), herein Lee, in view of Yoden (US 2019/0320219).
Consider claim 1, Lee clearly teaches a television interaction method, (Fig. 20) comprising:

when a television (The sink device may be TV 320, [0070].) receives a screen projection request, (A WFD session can be generated by the source or sink device, [0068], [0100], [0101].) establishing a Bluetooth connection being with a mobile terminal corresponding to the screen projection request according to the screen projection request, (Fig. 9: After the WFD session is generated an out of band user input back channel (OOB-UIBC) is established using Bluetooth, [0074], [0075], [0085], [0086].) and performing the screen projection; (Fig. 21: AV data is transmitted from the source device to the sink device, [0068], [0102].) and 

receiving a control instruction for controlling the mobile terminal, and broadcasting the control instruction through Bluetooth to enable the mobile terminal to execute the control instruction. (Fig. 6: Sink device sends user input commands to the source device through Bluetooth wherein the commands are executed by the source device, [0071]-[0073], [0075]-[0079], [0085], [0086].)



In an analogous art, Yoden, which discloses a system for video distribution, clearly teaches a smart television receives a screen projection request. (User equipment 100, including a smart TV, receives a cast request from the cast device, [0131], [0140]-[0141].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lee by a smart television receives a screen projection request, as taught by Yoden, to achieve the predictable result of displaying content sent by a mobile device.

Consider claim 2, Lee combined with Yoden clearly teaches the screen projection request is a screen projection request sent to the smart television by the mobile terminal in a wireless manner, the mobile terminal and the smart television are in the same local area network. (Mobile device 410 sends the request over Wi-Fi, [0067], [0068] Lee.)

Consider claim 12, Lee combined with Yoden clearly teaches the receiving a control instruction for controlling the mobile terminal and broadcasting the control instruction through Bluetooth to enable the mobile terminal to execute the control instruction comprising: receiving a control instruction for controlling the mobile terminal, and generating Bluetooth broadcast according to the control; and transmitting the Bluetooth broadcast to the mobile terminal through the Bluetooth, and acquiring control power of the mobile terminal so as to control the mobile terminal to execute the control instruction through the control power. (Fig. 6: Sink device sends user input commands to the source device through Bluetooth wherein the commands are executed by the source device, [0071]-[0073], [0075]-[0079], [0085], [0086] Lee.)

Consider claim 13, Lee combined with Yoden clearly teaches the control instruction is a control instruction generated according to voice information. ([0259] Yoden)

Consider claim 14, Lee clearly teaches a non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores one or more programs that can be executed by one or more processors ([0104], [0105]) to implement:

when a television (The sink device may be TV 320, [0070].) receives a screen projection request, (A WFD session can be generated by the source or sink device, [0068], [0100], [0101].) establishing a Bluetooth (Fig. 9: After the WFD session is generated an out of band user input back channel (OOB-UIBC) is established using Bluetooth, [0074], [0075], [0085], [0086].) and performing the screen projection; (Fig. 21: AV data is transmitted from the source device to the sink device, [0068], [0102].) and 

receiving a control instruction for controlling the mobile terminal, and broadcasting the control instruction through Bluetooth to enable the mobile terminal to execute the control instruction. (Fig. 6: Sink device sends user input commands to the source device through Bluetooth wherein the commands are executed by the source device, [0071]-[0073], [0075]-[0079], [0085], [0086].)

However, Lee does not explicitly teach a smart television receives a screen projection request.

In an analogous art, Yoden, which discloses a system for video distribution, clearly teaches a smart television receives a screen projection request. (User equipment 100, including a smart TV, receives a cast request from the cast device, [0131], [0140]-[0141].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lee by a smart television receives a screen projection request, as taught by Yoden, to achieve the predictable result of displaying content sent by a mobile device.

Consider claim 15, Lee clearly teaches a television, comprising: 

a processor, a memory and a bus; a computer-readable program executable by the processor is stored on the memory; the bus realizes connection communication between the processor and the memory; the processor, when executing the computer-readable program, ([0104], [0105]) is configured to perform: 

when a television (The sink device may be TV 320, [0070].) receives a screen projection request, (A WFD session can be generated by the source or sink device, [0068], [0100], [0101].) establishing a Bluetooth connection being with a mobile terminal corresponding to the screen projection request according to the screen projection request, (Fig. 9: After the WFD session is generated an out of band user input back channel (OOB-UIBC) is established using Bluetooth, [0074], [0075], [0085], [0086].) and performing the screen projection; (Fig. 21: AV data is transmitted from the source device to the sink device, [0068], [0102].) and  

receiving a control instruction for controlling the mobile terminal, and broadcasting the control instruction through Bluetooth to enable the mobile terminal to execute the control instruction. (Fig. 6: Sink device sends user input commands to the source device through Bluetooth wherein the commands are executed by the source device, [0071]-[0073], [0075]-[0079], [0085], [0086].)

However, Lee does not explicitly teach a smart television receives a screen projection request.

In an analogous art, Yoden, which discloses a system for video distribution, clearly teaches a smart television receives a screen projection request. (User equipment 100, including a smart TV, receives a cast request from the cast device, [0131], [0140]-[0141].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lee by a smart television receives a screen projection request, as taught by Yoden, to achieve the predictable result of displaying content sent by a mobile device.

Consider claim 16, Lee combined with Yoden clearly teaches the control instruction is a control instruction generated according to voice information. ([0259] Yoden)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0107388) in view of Yoden (US 2019/0320219) in view of Borghei et al. (US 2019/0230408), herein Borghei.
Consider claim 11, Lee combined with Yoden clearly teaches when the smart television receives the screen projection request, establishing a Bluetooth connection with a mobile terminal corresponding to the screen projection request according to the screen projection request (Fig. 9: After the WFD session is generated an out of band user input back channel (OOB-UIBC) is established using Bluetooth, [0074], [0075], [0085], [0086] Lee.) and performing the screen projection, (Fig. 21: AV data is transmitted from the source device to the sink device, [0068], [0102] Lee.) comprising: when the smart television is turned on. (User equipment 100, including a smart TV, receives a cast request from the cast device, [0131], [0140]-[0141] Yoden.)


In an analogous art, Borghei, which discloses a system for establishing a Bluetooth connection between devices, clearly teaches Bluetooth signal scanning being carried out once every preset time interval, and the Bluetooth being turned on when Bluetooth information is scanned. (BLE advertising, [0022]-[0026])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lee combined with Yoden by Bluetooth signal scanning being carried out once every preset time interval, and the Bluetooth being turned on when Bluetooth information is scanned, as taught by Borghei, for the benefit of reducing the power consumption of the system.
	
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425